Case 1:15-cr-00536-PGG Document 1102 Filed 09/17/20 Page 1 of 2
          Case
Hon. Paul G.   1:15-cr-00536-PGG Document 1102
             Gardephe                     1101 Filed 09/17/20 Page 2 of 2
September 17, 2020
Page 2 of 2


        On behalf of Mr. Amanat and the Amanat family, we thank the Court for its reconsideration of
this request.

                                           Very truly yours,



                                            Priya Chaudhry


Cc: All counsel of record (via ECF)




P R I Y A C HA U D HR Y               P R I Y A @ C HA U D HR Y L A W. C OM             212.785.5551
